Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,381 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims merely appear to rearrange the subject matter of the patented claims such that the examined application claims are either anticipated by, or would have been obvious over, the reference claims. 
For example, taking present claim 1 and patented claims 1-2 as exemplary, the present claim 1 is drawn toward a method of generating an integrated circuit hardware design for a main data transformation component that is configured to perform a data transformation on one of more inputs to produce one or more outputs, as opposed to the patented claim 1 of verifying a hardware design for a main data transformation component. Yet, the present claim concludes with a step (e) verifying the integrated hardware design for the main transformation component. The present steps (a), (b), (c), (d) and (e) using the high level specification and the integrated circuit hardware designs for the detailed specifications are considered to be described by the patented subject matter recited in claims 1-2 regarding the main data transformation component being representable as a hierarchical set of data transformation components comprising (i) and (ii), wherein the hardware design for the main data transformation component comprises a hardware design for each data transformation component of the hierarchical set of data transformation components, including an instantiation of the hardware design, an instantiation of an abstracted hardware design, wherein an instantiation of a hardware design embodies that hardware design in a form which can be tested to verify that hardware design, as the present claim similarly results, wherein the corresponding abstracted component is defined in a formal verification language by definitions and one or more constraints. These methods both appear to be encompassed by the same Figure 1 presently disclosed and patented. See, also, present paragraphs [0089] and [00120-00121] and patented column 16, lines 18-31, column 22, line 51-column 23, line 36. It similarly follows that present claim 2 may be either anticipated by, or would have been obvious over, patent claims 1-2, present claim 3 may be either anticipated by, or would have been obvious over, patent claim 2, present claim 4 may be either anticipated by, or would have been obvious over, patent claim 3, present claim 5 may be either anticipated by, or would have been obvious over, patent claim 4, present claim 6 may be either anticipated by, or would have been obvious over, patent claims 3-5, present claim 7 may be either anticipated by, or would have been obvious over, patent claim 6, present claim 8 may be either anticipated by, or would have been obvious over, patent claim 7, present claims 9-11 may be either anticipated by, or would have been obvious over, patent claims 8-9, present claim 12-13 may be either anticipated by, or would have been obvious over, patent claims 10-11,  present claim 14 may be either anticipated by, or would have been obvious over, patent claim 12, present claim 15 may be either anticipated by, or would have been obvious over, patent claim 14, present claim 16 may be either anticipated by, or would have been obvious over, patent claims 14-16, present claim 17 may be either anticipated by, or would have been obvious over, patent claim 17, present claim 18 may be either anticipated by, or would have been obvious over, patent claim 18. Although not explicitly recited  the subject matter is understood to be a computer-implemented invention, thus the format of patented claims 19-20 are included given the subject matter reasoned above. Therefore, the claims are rejected on the ground of nonstatutory double patenting.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851